

                                                                                            
                                                                                                         EXHIBIT
10.1
 
AMENDMENT NO. 4


to


EMPLOYMENT AGREEMENT


dated May 4, 1998


by and between


The Brink’s Company (the “Company”),
Brink’s, Incorporated
and
Michael T. Dan (the “Executive”)


WHEREAS, the Company, Brink’s, Incorporated and the Executive entered into an
employment agreement dated as of May 4, 1998, as amended as of March 8, 2002,
March 8, 2006 and November 14, 2008 (the “Agreement”).


WHEREAS, the Company, Brink’s Incorporated and the Executive desire to amend the
Agreement as set forth herein.


NOW, THEREFORE, the Agreement is hereby amended as follows:


1.  
The first sentence of the second paragraph of Section 1 of the Agreement is
hereby amended by substituting the date “March 31, 2013” for the date “March 31,
2010”.



2.  
The first sentence of Section 3(a) of the Agreement is hereby amended by
substituting the phrase “one million, one hundred seven thousand two hundred
fifty ($1,107,250)” for the phrase “one million, thirty-three thousand five
hundred ($1,033,500)”.



3.  
Section 4(b)(ii) of the Agreement is hereby amended by substituting the date
“March 31, 2013” for the date “March 31, 2010”.



4.  
The fourth sentence of Section 4(c) of the Agreement is hereby deleted in its
entirety and replaced with the following language:



“The term ‘Due Cause,’ as used herein, shall mean (i) embezzlement, theft or
misappropriation by the Executive of any property of the Company, (ii) the
Executive’s willful breach of any fiduciary duty to the Company, (iii) the
Executive’s willful failure or refusal to comply with laws or regulations
applicable to the Company and its business or the policies of the Company
governing the conduct of its employees, (iv) the Executive’s gross
 

--------------------------------------------------------------------------------

 

incompetence in the performance of the Executive’s job duties, (v) commission by
the Executive of a felony or of any crime involving moral turpitude, fraud or
misrepresentation, (vi) the failure of the Executive to perform duties
consistent with a commercially reasonable standard of care or (vii) any gross
negligence or willful misconduct of the Executive resulting in a loss to the
Company. ”


5.  
Clause (3) of the last sentence of Section 4(c) of the Agreement is hereby
deleted in its entirety and replaced with the following language:



“delivery to the Executive of a Notice of Termination from the Board finding
that, in the good faith opinion of three-quarters (3/4) or more of the Board,
the Executive acted in a manner described in one or more of clauses (i) through
(vii) of the definition of Due Cause above, and specifying the particulars
thereof in detail.”


6.  
The second sentence of Section 4(d) of the Agreement is hereby amended by
substituting the number “two” for the number “three” in each of the three
instances in which the number “three” appears in such sentence.



7.  
Section 4(e)(i) of the Agreement is hereby amended by adding the following
language at the end of such clause:



“; provided that any such reduction shall not constitute a material breach by
the Company of this Agreement if such reduction is implemented as part of a
broad-based salary reduction program for executives of the Company”


8.  
Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.




 
2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of May 13,
2009.




                                                                  THE BRINK'S
COMPANY,
                                                                  by
 
/s/ Frank T. Lennon
 
Name:   Frank T. Lennon
 
Title:     Vice President and
      Chief Administrative Officer





                                                                  BRINK'S,
INCORPORATED,
                                                                  by
 
/s/ Frank T. Lennon
 
Name: Frank T. Lennon
 
Title:   Vice President




 
 
 
/s/ Michael T. Dan
 
              Michael T. Dan


 
3

--------------------------------------------------------------------------------

 

